DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. With regards to independent claims 1 and 8 Applicant argues that none of the cited references teach or disclose the feature of the displacement or movement of the liquid as now disclosed in the amended claims.  Examiner respectfully disagrees as the previously cited reference Massard in at least paragraphs 0053 and 0054 discloses moving a first fluid from adjoining the surface of the first support plate to adjoin the surface of the protrusion after a first voltage V1 is applied. Massard therefore reads on the amended claim limitations as will be further shown in the rejections below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flawn (pub # 20160139751) in view of Massard (pub # 20160178889).

(See at least the abstract, toggle interface, and also paragraph 0041, electro-fluidic display).
the method comprising: 
measuring the user's finger position and/or movement on a surface; (See at least paragraph 0038, display sensor logic 135 implements operations to monitor for the user contacting or superimposing upon, using a finger, thumb or stylus, a surface of display 116 coinciding with a placement of one or more touch sensor components 138, that is, a touch event).
and controlling movement of at least one liquid in a fluidic display so as to represent the user's finger position and movement as the position and movement of one or more fluid droplet(s). (Fig. 3b and paragraph 0054 user dragging text from one area of the display to another.  Paragraph 0041 discloses that the display can be an electro-fluidic display, thus one or more fluid droplets moving from one area of the display to another). 
Flawn does not specifically disclose the liquid located within the electrical field generated by a first electrode and a control electrode and partially within the electrical field generated by the first, common electrode and at least one second control electrode so that the electric activation of the second control electrode generates a movement of the liquid in the direction of the second control electrode.
However Massard teaches the liquid (Figs. 2A and 3A as well as pargraph 0027, fluid 18).
(Fig. 2A and paragraph 0053, first voltage V1 applied between first electrode 32 and second electrode 36).
and partially within the electrical field generated by the first, common electrode 
and at least one second control electrode (Fig. 2A and paragraph 0053, second voltage V2 applied between electrode 32’ and second electrode 36).
so that the electric activation of the second control electrode generates a movement of the liquid in the direction of the second control electrode. (Figs. 2A and 3A as well as paragraph 0053, to move first fluid from adjoining the surface of the protrusion to adjoin the surface of the first support plate, the first voltage V1, which is applied between the first electrode and the second electrode, is set with a lower magnitude, for example a zero magnitude (i.e. V1 =0V), than the second voltage V2 (with a non-zero magnitude) which is applied between the second electrode and the third electrode). 
Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Massard with the invention of Flawn in order to obviate the need to use backflow reducing or compensating techniques known from the art, some of which may user power to implement, for example periodically applying a reset signal (Massard paragraph 0052).

Consider claim 8. Flawn teaches A device comprising: 
a display configured to display one or more liquid(s); (See at least the abstract, toggle interface, and also paragraph 0041, electro-fluidic display).
(See at least paragraph 0038, display sensor logic 135 implements operations to monitor for the user contacting or superimposing upon, using a finger, thumb or stylus, a surface of display 116 coinciding with a placement of one or more touch sensor components 138, that is, a touch event).
and an electronic und software unit; (paragraph 0045, software module).
whereas the electronic und software unit is configured to receive from the measurement or detection system information about the current position of the one or more finger(s), See at least paragraph 0038, display sensor logic 135 implements operations to monitor for the user contacting or superimposing upon, using a finger, thumb or stylus, a surface of display 116 coinciding with a placement of one or more touch sensor components 138, that is, a touch event).
Flawn does not specifically disclose and is further arranged to move the one or more liquid(s) of the display as a function of the information received from the measurement or detection system.  However Massard in at least in at least paragraphs 0053 and 0054 discloses moving a first fluid from adjoining the surface of the first support plate to adjoin the surface of the protrusion after a first voltage V1 is applied.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Massard with the invention of Flawn in order to obviate the need to use backflow reducing or compensating techniques known from the art, some of which may user power to implement, for example periodically applying a reset signal (Massard paragraph 0052).

The method of claim 1, wherein the controlling step further comprising: activating one or more control electrodes, thereby changing a layer's property such that the one or more fluid droplet(s) are attracted by said layer instead of repelled and vice versa, such activation thereby drawing the fluid droplet along a desired path. 
However Massard discloses activating one or more control electrodes, (Figs. 1A, 2A, and 3A as well as the abstract and paragraph 0045, discloses an electrowetting display device, wherein the fluids are controllable by applying (activating) a voltage between first, second, or third electrodes). 
thereby changing a layer's property such that the one or more fluid droplet(s) are attracted by said layer instead of repelled and vice versa, (See at least Figs. 2A and 3A as well as paragraph 0053 wherein the voltages V1 and V2 between the electrodes are switched and based on the setting of the voltages V1 and V2 the first and second fluids can be switched from a first configuration to a second configuration, thus changing a layer’s property such that the fluid droplets are attracted by said layer instead of repelled and vice versa). 
such activation thereby drawing the fluid droplet along a desired path. (Figs. 2A and 3A as well as paragraph 0053, configuration of first and second fluids can be switched based on the setting of the voltages V1 and V2). 
Therefore it would have been obvious to one of ordinary skill in the art to combine the method of Massard with the method of Flawn in order to obviate the need to use backflow reducing or compensating techniques known from the art, some of which may 
Consider claim 3. Flawn further teaches A device configured to execute the method of claim 1. (See at least paragraph 0022, e-reading device).Consider claim 4. Flawn further teaches The device of claim 3, wherein the device is a display for demonstrating principals for educational purposes. (See at least paragraph 0022 where the e-reading device can display an e-book, thus displaying principals for educational purposes). Consider claim 5. Flawn further teaches The device of claim 3, wherein the device is decorative. (paragraph 0022, device could be a bracelet, thus decorative).Consider claim 6. Flawn further teaches The device of claim 3, wherein the device is jewelry. (paragraph 0022, device could be a bracelet).Consider claim 7. Flawn further teaches The device of claim 3, wherein the device is a timepiece. (paragraph 0022, device could be a smart watch).

Consider claim 9. Flawn does not specifically disclose The device of claim 8, whereas the display comprising one or more electrowetting-chamber(s) and a plurality of control electrodes, the electrowetting-chamber(s) containing the liquid(s). (paragraph 0017, space 16, which may be considered a chamber).
and a plurality of control electrodes, (Fig. 1A and paragraph 0028, electrodes 32, 32’, and 36).
the electrowetting-chamber(s) containing the fluid(s). (paragraph 0017, space 16 filled with two fluids). 
Therefore it would have been obvious to one of ordinary skill in the art to combine the method of Massard with the method of Flawn in order to obviate the need to use backflow reducing or compensating techniques known from the art, some of which may user power to implement, for example periodically applying a reset signal (Massard paragraph 0052).
Consider claim 10. Massard further teaches The device of claim 9, whereas the one or more electrowetting-chamber(s) comprise: 
a top surface and a bottom surface, (See at least Figs. 1A, 2A and 3A where spaces 16 have top and bottom surfaces).
the top and bottom surface being oriented substantially parallel to each other, (Figs. 1A, 2A, and 3A).
the liquid(s) being located between the two surfaces, (Figs. 1A, 2A, and 3A, fluids 18 and 20 located between the two surfaces).
(paragraph 0105, coating is applied on part of the at least one layer).
the layer being a layer repulsive to one of the liquids when the electrode close to that liquid is not activated, (See at least Figs. 2A and 3A as well as paragraph 0053 wherein the voltages V1 and V2 between the electrodes are switched and based on the setting of the voltages V1 and V2 the first and second fluids can be switched from a first configuration to a second configuration, thus changing a layer’s property such that the fluid droplets are attracted by said layer instead of repelled and vice versa). 
and the same layer being a layer attractive to the same liquid when the same electrode is activated. (Figs. 1A, 2A, and 3A as well as the abstract and paragraph 0045, discloses an electrowetting display device, wherein the fluids are controllable by applying (activating) a voltage between first, second, or third electrodes). 

Consider claim 17. Flawn further teaches The device of claim 2, wherein the measuring/detecting is carried out by realtime video analysis methods using inputs from at least one video camera adjacent the display, trained on the finger or fingers. (paragraph 0031, motion sensors for detecting movement of fingers could be a camera). 



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flawn (pub # 20160139751) in view of Abdo et al (pub # 20110248941).

Consider claim 11.  Flawn does not specifically disclose The device of claim 4, whereas the measurement or detection system is separate from the fluid display.   However Abdo et al in at least fig. 5 discloses input screen 6 for detecting user input that is separate from the display 5.  Therefore it would have been obvious to one of ordinary skill in the art to separate the detection system of Flawn from the fluid display as disclosed by Abdo because there is a need for an apparatus, system and method offering to the user a way to remotely touch a screen using a remote input device which is portable and separate from the display device (Abdo et al paragraph 0011).


Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Flawn (pub # 20160139751) in view of Massard (pub # 20160178889) as applied to claim 12 above, and further in view of Abdo et al (pub # 20110248941).

Consider claim 12. Flawn in view of Massard does not specifically disclose The device of claim 2, wherein the measuring/detecting is carried out by a sonar detector.   However Abdo et al in at least paragraph 0067 discloses a proximity sensor for sensing a user’s touch that could be a sonar detector.  Therefore it would have been obvious to one of ordinary skill in the art to combine the detector of Abdo et al with the system of Flawn in view of Massard because what is needed is an apparatus, system and method (paragraph 0067, ultrasonic). Consider claim 14. Flawn in view of Massard does not specifically disclose The device of claim 2, wherein the measuring/detecting is carried out by at least one capacitance detector.  However Abdo et al in at least paragraph 0069 discloses capacitive proximity sensing.  Therefore it would have been obvious to one of ordinary skill in the art to combine the detector of Abdo et al with the system of Flawn in view of Massard because what is needed is an apparatus, system and method which provides the user with the ability to input text as he or she would have performed directly on a display having an integrated multitouch surface thereon without physically touching the display (Abdo et al paragraph 0011).Consider claim 15. Flawn in view of Massard does not specifically disclose The device of claim 2, wherein the measuring/detecting is carried out by triangulation.  However Abdo et al in at least paragraph 0089 discloses triangulation using a plurality of proximity sensors. Therefore it would have been obvious to one of ordinary skill in the art to combine the detector of Abdo et al with the system of Flawn in view of Massard The device of claim 2, wherein the measuring/detecting is carried out by a sonar triangulation detector. However Abdo et al in at least paragraphs 0067 and 0089 discloses both sonar proximity sensors and triangulation using said proximity sensors.  Therefore it would have been obvious to one of ordinary skill in the art to combine the detector of Abdo et al with the system of Flawn in view of Massard because what is needed is an apparatus, system and method which provides the user with the ability to input text as he or she would have performed directly on a display having an integrated multitouch surface thereon without physically touching the display (Abdo et al paragraph 0011).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624